Citation Nr: 1723468	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-15 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for leukemia, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In the Veteran's Substantive Appeal on a VA Form 9, dated in May 2014, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  Thereafter, in June 2015 the Veteran requested that he have a video conference hearing.  In a letter, dated in June 2016, the Veteran was scheduled for a video conference hearing for August 2016.  There is no indication that a hearing was held; however, as the Board is granting the Veteran's claim below, there is no prejudice to the Veteran in proceeding with adjudication.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (January 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran had service of at least 30 days at Camp Lejeune, including during the period from March 1986 to July 1987.

2.  Subsequent to service the Veteran was diagnosed with leukemia.

3.  The Veteran's leukemia manifested to a degree of 10 percent or more at a time after service.


CONCLUSION OF LAW

The criteria for service connection for leukemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for leukemia.  The Veteran contends that his leukemia is the result of contaminated water at Camp Lejeune, North Carolina.  The Veteran reports that he was stationed at Camp Lejeune from 1984 to 1987.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

Treatment records, including a treatment record dated in September 2013, reveal that the Veteran has been diagnosed with chronic lymphoid leukemia.  In September 2013 the Veteran's chronic lymphoid leukemia was noted to be stage I.  It was further noted in September 2013 that the Veteran had completed six cycles of bendamustine and rituximab in July 2012.

The Veteran was afforded a VA examination in November 2013.  The examiner noted that the Veteran had a diagnosis of chronic lymphoid leukemia.  The examiner also indicated that the Veteran had been stationed at Camp Lejeune during his active service.

Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7703, leukemia with active disease or during a treatment phase is evaluated as 100 percent disabling.

Military personnel records confirm that the Veteran served, during his active duty service, for at least 30 days at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, including during the period from March 1986 to July 1987.

Entitlement to service connection for leukemia is warranted.  At a point after separation from service the Veteran was diagnosed with leukemia, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's leukemia was treated with bendamustine and rituximab and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune, including from March 1986 to July 1987, which falls within the enumerated period.  Therefore, service connection for leukemia due to exposure to contaminated water at Camp Lejeune is granted.


ORDER

Service connection for leukemia, as due to contaminated water exposure at Camp Lejeune, North Carolina, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


